Exhibit 99.2 Fourth Quarter 2010 Results January 20, 2011 2 January 20, 2011 Forward looking statements Please note that the following materials containing information regarding Capital One’s financial performance speak only as of the particular date or dates indicated in these materials. Capital One does not undertake any obligation to update or revise any of the information contained herein whether as a result of new information, future events or otherwise. Certain statements in this presentation and other oral and written statements made by Capital One from time to time are forward-looking statements, including those that discuss, among other things, strategies, goals, outlook or other non-historical matters; projections, revenues, income, returns, accruals for claims in litigation and for other claims against us, earnings per share or other financial measures for Capital One; future financial and operating results; and Capital One’s plans, objectives, expectations and intentions; and the assumptions that underlie these matters. To the extent that any such information is forward-looking, it is intended to fit within the safe harbor for forward-looking information provided by the Private Securities Litigation Reform Act of 1995. Numerous factors could cause our actual results to differ materially from those described in such forward-looking statements, including, among other things:general economic and business conditions in the U.S., the UK, or Capital One’s local markets, including conditions affecting employment levels, interest rates, consumer income and confidence, spending and savings that may affect consumer bankruptcies, defaults, charge-offs and deposit activity; an increase or decrease in credit losses (including increases due to a worsening of general economic conditions in the credit environment); financial, legal, regulatory (including the impact of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations to be promulgated thereunder), tax or accounting changes or actions, including with respect to any litigation matter involving Capital One; increases or decreases in interest rates; the success of Capital One’s marketing efforts in attracting and retaining customers; the ability of Capital One to securitize our credit cards and consumer loans and to otherwise access the capital markets at attractive rates and terms to capitalize and fund its operations and future growth; with respect to financial and other products, increases or decreases in Capital One’s aggregate loan balances and/or the number of customers and the growth rate and composition thereof, including increases or decreases resulting from factors such as a shifting product mix, the amount of actual marketing expenses made by Capital One and attrition of loan balances; the level of future repurchase or indemnification requests Capital One may receive, the actual future performance of loans relating to such requests, the success rates of claimants against Capital One, any developments in litigation, and the actual recoveries Capital One may make on any collateral relating to claims against us; the amount and rate of deposit growth; Capital One’s ability to control costs; changes in the reputation of or expectations regarding the financial servicesindustry and/or Capital One with respect to practices, products or financial condition; any significant disruption in Capital One’s operations or technology platform; Capital One’s ability to maintain a compliance infrastructure suitable for its size and complexity; the amount of, and rate of growth in, Capital One’s expenses as Capital One’s business develops or changes or as it expands into new market areas; Capital One’s ability to execute on its strategic and operational plans; any significant disruption of, or loss of public confidence in, the United States Mail service affecting our response rates and consumer payments; Capital One’s ability to recruit and retain experienced personnel to assist in the management and operations of new products and services; changes in the labor and employment markets; the risk that cost savings and any other synergies from acquisitions may not be fully realized or may take longer to realize than expected; disruptions from Capital One’s acquisitions negatively impacting Capital One’s ability to maintain relationships with customers, employees or suppliers; competition from providers of products and services that compete with Capital One’s businesses; and other risk factors listed from time to time in reports that Capital One files with the Securities and Exchange Commission (the “SEC”), including, but not limited to, the Annual Report on Form 10-K for the year ended December 31, 2009. You should carefully consider the factors discussed above in evaluating these forward-looking statements. All information in these slides is based on the consolidated results of Capital One Financial Corporation, unless otherwise noted. A reconciliation of any non- GAAP financial measures included in this presentation can be found in Capital One’s most recent Form 10-K concerning annual financial results and in our most recent Form 8-K filed January 20, 2011, available on Capital One’s website at www.capitalone.com under “Investors”. 3 January 20, 2011 Net Interest Income Non-Interest Income Revenue Marketing Expense Operating Expense Pre-Provision Earnings (before tax) Net Charge-offs Other Allowance Build (Release) Provision Expense Discontinued Operations, net of tax Total Company (after tax) EPS Available to Common Shareholders Tax Expense Pretax Income $MM Operating Earnings (after tax) Fourth quarter 2010 earnings were $697MM or $1.52 per share, compared with $803MM, or $1.76 per share, in the third quarter Non-Interest Expense Q310 Q410 32 95 28 11 Fav/(Unfav) ($) 4 5 8 3 73 Fav/(Unfav) (%) 4 4 January 20, 2011 Full year 2010 earnings were $2,743MM, or $6.01 per share, compared with $884MM, or $0.74 per share in full year 2009 Net Interest Income Non-Interest Income Revenue Marketing Expense Operating Expense Restructuring Expense Non-Interest Expense Pre-Provision Earnings (before tax) Net Charge-offs Other Allowance Build (Release) Provision Expense Discontinued Operations, net of tax Total Company (after tax) EPS Available to Common Shareholders Tax Expense Pretax Income $MM 1 2009 amounts represent our managed results. 2 Includes ($1.31) impact of dividend and repayment expense of the government’s preferred share investment. Operating Earnings (after tax) Average Loans Held For Investment Revenue Margin Net Interest Margin 59 9.05% 6.50% 0 0 9.20% 7.09% Fav/(Unfav) ($) 59 15 bps 59 bps Fav/(Unfav) (%) 3 21 52 2 9 2 1 5 January 20, 2011 Our capacity to generate capital is strong Tier 1 Common Equity + Allowance Ratio to Risk-Weighted Assets Allowance Tier 1Common 13.4% 14.2% 13.0% 12.5% 13.2% 13.2% 1 1Tier 1 common equity ratio is a non-GAAP measure calculated based on Tier 1 common equity divided by risk-weighted assets. See "Exhibit 99.3—Reconciliation of Non-GAAP Measures and Regulatory Capital Measures" for the calculation components. 6 January 20, 2011 Loan balances are stabilizing Liability Highlights Asset Highlights •End of period loans down $11B in 2010, or 8% •More than $6B from run-off portfolios •End of period loans down $387MM in Q4, or less than 1% •Run-off portfolios down $1.4B •Excluding run off portfolios, loan balances higher •Cost of funds decreased to 1.50% quarter over quarter •Continued shift in funding to lower priced deposits from securitization •Loan to deposit ratio at 1.03 End of Period Liabilities1 Cost of Interest- Bearing Liabilities 1.96% 1.91%1.88%1.75% Total Cost of Funds1.76%1.69%1.64%1.50% Securitization Interest Bearing Deposits Other Debt Non-Interest Bearing Deposits Other Liabilities End of Period Assets1 Domestic Card Commercial Int’l Card Consumer $B Other Cash & Cash Equivalents Securities 7 January 20, 2011 Margins as % of Managed Assets Revenue Margin Net Interest Margin Margins remain attractive, although asset yields were down modestly in the quarter Modest NIM decline •Lower asset yields •Slight mix shift from loans to investment portfolio Revenue Margin decreased •Lower net interest margin •Reduced FCFR release Partially offset by: •Gain on MSR impairment 8 January 20, 2011 Domestic Credit Card ($53.2*) Net Charge-off Rate Home Loan Credit ($12.5B*) Auto Credit ($17.8B*) International Credit Card ($7.4B*) Net Charge-off Rate 30+ Day Delinquency Rate Net Charge-off Rate 30+ Day Delinquency Rate Net Charge-off Rate 30+ Day Delinquency Rate * Average assets for Q4 Credit improvement in our consumer businesses continues to run ahead of broader economic indicators 9 January 20, 2011 Total Commercial Banking ($29.8B*) Nonperforming Asset Rate Commercial & MultiFamily Real Estate ($13.4B*) Middle Market ($10.5B*) Nonperforming Asset Rate Charge-off Rate Total Commercial Lending Excluding Small Ticket CRE ($27.9B*) Nonperforming Asset Rate Charge-off Rate Nonperforming Asset Rate Charge-off Rate * Period end assets for Q4 Commercial Banking credit metrics are showing signs of improvement 10 January 20, 2011 As a bank with great national lending and local banking businesses, Capital One is well positioned to generate attractive returns Local Banking Commercial Banking Powerful Brand, Strong Balance Sheet Retail Banking •Industry Leading ROA •Moderate to Strong Growth •Access to Assets •Low Risk Commercial Assets •Strong Deposit Growth •Moderate Loan Growth •Core Deposit Funding Card Auto National Lending 11 January 20, 2011 Appendix 12 January 20, 2011 Domestic Card Commercial Banking Consumer Banking Commentary Excluding “run off” portfolios, ending loan balances grew modestly in Q4 •$1.4 billion decline in “run off” portfolios of ILs, Home Loans and Small-Ticket CRE •Excluding “run off” portfolios, ending loan balances grew $1.0 billion in Q4 $B $B Commercial Lending Small-Ticket CRE Auto & Retail Home Loan $B Domestic Card Installment Loans 13 January 20, 2011 Q4 2009 Q4 2010 Strong credit continues to drive Domestic Card profits Highlights Domestic Card •Revenue margin declined by 11 bps from Q3 - Full quarter of reasonable fees driving lower net interest income •NIE increase driven by higher marketing and seasonally elevated operating expenses •Credit improvement continued - Lower provision from declining charge-offs - Delinquency rate improved 44bps from Q3 despite seasonal pressure •Ending Loans flat compared to Q3 - Installment loans run-off offset seasonal growth - Excluding IL run off, loans grew $679 million compared to Q3 •Seasonally strong Q4 purchase volume growth was also 10% higher YoY - Improving retail sales - Shift toward higher spend Rewards products Net interest income Non-interest income Total revenue Provision for loan and lease losses Non-interest expenses Income before taxes Income taxes Net income Selected Metrics Period end loans held for investment Average loans held for investment Loans held for investment yield Revenue margin Net charge-off rate 30+ day performing delinquency rate Purchase volume Earnings (in millions) 13.57% 16.66% 4.09% 7.28% 14.08% 17.04% 5.78% 9.59% Q3 2010 13.95% 16.77% 4.53% 8.23% 14 January 20, 2011 Q4 2009 Q4 2010 International Card net income was stable in Q4 Highlights International Card •Revenue decreased slightly in Q4, primarily driven by a decrease in non- interest income in UK •Non-interest expense decreased due to an adjustment to the reserve for Canada goods and service tax •Credit improved along with economic improvements in UK and Canada - Lower charge-offs drove reduced Provision expense - Delinquency rate improved 9bps from Q3 •Ending loans increased slightly in the quarter due to seasonality Net interest income Non-interest income Total revenue Provision for loan and lease losses Non-interest expenses Income before taxes Net income Selected Metrics Period end loans held for investment Average loans held for investment Loans held for investment yield Revenue margin Net charge-off rate 30+ day performing delinquency rate Purchase volume Earnings (in million) Income taxes 78 84 35 87 16.82% 17.63% 5.75% 6.68% 70 21 49 15.19% 16.90% 6.55% 9.52% Q3 2010 96 83 35 87 16.62% 18.47% 5.84% 7.60% 15 January 20, 2011 Q4 2009 Q4 2010 Commercial Banking net profits were higher in Q4 driven by lower provision expenses and increased revenue Highlights Commercial Banking •Revenues increased from Q3 to Q4 - Modest loan growth with stable loan yield drove higher Net Interest Income - Non-interest income increased due to the absence of a Q3 loss on the sale of Greenpoint HFS loans •Provision expenses decreased due to an allowance release in Q4 •Non-performing loans as a % of loans HFI improved 15 bps compared to Q3 •Deposits grew and deposit interest expense improved in the quarter Net interest income Non-interest income Total revenue Provision for loan and lease losses Non-interest expenses Income (loss) before taxes Net income (loss) Selected Metrics Period end loans held for investment Average loans held for investment Loans held for investment yield Period end deposits Average deposits Deposit interest expense rate Core deposit intangible amortization Net charge-off rate Earnings Non-performing loans as a % of loans HFI Non-performing asset rate (in millions) Income taxes (benefit) 49 34 51 93 5.11% 13 1.43% 0.61% 1.80% 1.66% 38 5.11% 14 2.91% 0.80% 2.52% 2.37% Q3 2010 30 95 61 22 39 5.13% 14 1.27% 0.67% 1.94% 1.81% 16 January 20, 2011 4.57% Q4 2009 Q4 2010 Consumer Banking net income decreased due to higher provision expenses and higher non-interest expenses Highlights Consumer Banking •Revenue stable in Q4 •Non-interest expenses increased slightly due primarily to higher marketing •Provision expense increased –Higher NACO and a modest allowance build in Mortgage –Auto Finance credit performance remained strong •Ending loans declined $0.6B from Q3 - Continuing run off in Home Loans - Modest growth in Auto loans - Q3 and Q4 Auto loan originations equivalent to $9 billion annual “run rate” •Strong deposit growth with continued improvement in the deposit interest expense rate Net interest income Non-interest income Total revenue Provision for loan and lease losses Non-interest expenses Income (loss) before taxes Net income (loss) Selected Metrics Period end loans held for investment Average loans held for investment Loans held for investment yield Auto loan originations Period end deposits Average deposits Deposit interest expense rate Core deposit intangible amortization Earnings Non-performing loans as a % of loans HFI Non-performing asset rate Net charge-off rate 30+ day performing delinquency rate Period end loans serviced for others (in millions) Income taxes (benefit) 67 9.20% 1.13% 34 2.17% 1.97% 1.98% 8.83% 1.45% 5.43% 1.41% 40 2.85% 1.60% 4.40% Q3 2010 96 9.28% 1.18% 36 2.11% 1.92% 1.79%
